          Case 1:19-cr-00240-VSB Document 36 Filed 12/03/19 Page 1 of 1




                                                                 December 3, 2019
FILED VIA ECF                         The plea hearing scheduled for December 6, 2019, 2019 is hereby adjourned to January
Hon. Vernon S. Broderick              10, 2020 at 12:00 p.m. The adjournment is necessary to permit the parties time to
United States District Judge          continue discussing a pretrial disposition of this matter. The Court finds that the ends of
Southern District of New York         justice served by granting a continuance outweigh the best interests of the public and
40 Foley Square                       the defendant in a speedy trial. Accordingly, it is further ordered that the time between
New York, New York 10007              December 6, 2019 and January 10, 2020 is hereby excluded under the Speedy Trial
                                      Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of justice.
                                                                                 So Ordered
       Re: United States v. Brandon Martin and Tameko Lindo
           Docket No. 19 Cr. 00240

Dear Judge Broderick:                                                                                   12/5/2019

        On behalf of Brandon Martin and Tameko Lindo, we would respectfully request that the
plea hearing presently scheduled for December 6th, 2019 be rescheduled for either January 10th,
17th, 2020, or to a date within that 1-week time period convenient to the Court. I have left a
message for AUSA Kyle Wirshba that I would be making this request.

       I make this request due personal health issues, relative to which I am scheduled for
surgery next week.

              I would also waive speedy trial time through the adjourn date on behalf of Ms.
Lindo and Mr. Martin as we are engaged in finalizing plea negotiations, and in the interests of
justice.

       Accordingly we would most respectfully request that Friday’s appearance be rescheduled
as requested above.

               The Courts consideration is greatly appreciated.

                                                        Respectfully,

                                                        Barry Zone

                                                        Attorney for Defendants Brandon Martin
                                                        and Tameko Lindo

AUSA Kyle A. Wirshba
AUSA Tara M. La Morte
